Case: 14-15385   Date Filed: 06/08/2015   Page: 1 of 2


                                                     [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-15385
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 6:14-cr-00083-GAP-KRS-2



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                 versus

WILLIE JAMES MCKNIGHT,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                              (June 8, 2015)

Before HULL, JORDAN and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 14-15385     Date Filed: 06/08/2015   Page: 2 of 2


      H. Kyle Fletcher, appointed counsel for Willie McKnight in this criminal

appeal, has moved to withdraw from further representation of the appellant and has

filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396,

18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals that

counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and McKnight’s convictions and

sentences are AFFIRMED.




                                         2